Citation Nr: 0101457	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  98-11 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include bronchitis, asthma, chronic obstructive pulmonary 
disease (COPD) and emphysema.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1947 and from October 1950 to February 1952.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (RO) in which the RO denied the benefit sought on 
appeal.

In an April 2000 remand, the Board returned this matter to 
the RO in order for the veteran to be afforded a personal 
hearing at the RO.  Additionally, outstanding VA treatment 
records were to be obtained and associated with the claims 
file and the veteran was to be afforded a current VA lung 
disorders examination.  While this matter was in remand 
status, the veteran withdrew his request for a hearing.  All 
other development having been completed, this matter has been 
returned to the Board for resolution.
 

REMAND

The veteran claims entitlement to service connection for a 
lung disorder, to include bronchitis, asthma, COPD and 
emphysema.  He advances several alternative theories with 
regard to causation including exposure to asbestos and carbon 
tetrachloride while repairing the hull of the U.S.S. West 
Virginia.  The veteran also claims that his lung disorder is 
directly related to cigarette smoking, which he started in 
service.  The veteran's claim of entitlement to service 
connection for a lung disorder has been pending since March 
1998.    

Pursuant to an April 2000 remand, VA treatment records dated 
March 1997 to August 2000 were associated with the claims 
file and the veteran was afforded a VA examination in July 
2000.  The VA treatment records reflect that the veteran was 
diagnosed with bronchitis, asthma, chronic obstructive 
pulmonary disease (COPD) and emphysema.  However, these 
records do not address the etiology of the veteran's lung 
disorders.  

In July 2000, the veteran presented for a VA examination.  At 
that time, the examiner gathered a history by interviewing 
the veteran, reviewing a questionnaire completed by the 
veteran and by reviewing the veteran's medical records.  The 
veteran advised the examiner that he has had difficulty with 
his lungs for many years.  The veteran indicated that he 
believed his lung disorder was the result of asbestos 
exposure and exposure to carbon tetrachloride during his 
period of service.  The veteran stated that he was assigned 
to help rebuild ships which required stripping asbestos 
coverings and cleaning switchboards with carbon 
tetrachloride.  He was also exposed to carbon tetrachloride 
when he was reassigned to the war effort and he cleaned drive 
motors with carbon tetrachloride.  The veteran reported being 
a prior smoker of one and a half packs of cigarettes a day 
from age 18 until 1982 when he stopped smoking due to lung 
problems.  The record shows that the veteran has consistently 
reported that he started smoking in 1942 during service and 
that he continued to smoke until 1982.  

The examiner indicated that the veteran's history indicated 
that he began smoking in service and that he also began 
experiencing shortness of breath during service.  The 
examiner diagnosed the veteran with bronchitis, chronic 
obstructive pulmonary disease and emphysema.  It was his 
opinion that exposure to carbon tetrachloride during service 
was not a cause of any of the veteran's current lung 
disorders.  He also indicated that there was no evidence of 
record to support a diagnosis of asbestosis.  Finally, the 
examiner indicated that cigarette smoking was considered a 
cause of the veteran's lung disorders and that the veteran 
reported that he began smoking while in service.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Most importantly in this case, the Board concludes that the 
July 2000 VA opinion suggests that the veteran's in-service 
cigarette smoking caused the veteran's chronic bronchitis, 
COPD and emphysema.  However, the Board finds this opinion to 
be insufficient upon which to base a decision in this matter.  
As such, in light of the VA's new heightened duty to assist 
in cases such as this, the Board finds that this matter 
should be remanded in order to obtain a definite opinion 
regarding any potential link between the veteran's in-service 
smoking and the etiology of his currently diagnosed chronic 
bronchitis, COPD and emphysema.  Accordingly, this case is 
REMANDED for the following:

1.  The veteran's claims file should be 
referred to the Director of an 
appropriate/convenient VA Medical Center 
for review.  That physician, or one 
designated by the Director, is requested 
to review the veteran's claims file and 
all medical records contained therein.  
The reviewer is then requested to offer 
an opinion, without resort to 
speculation, whether it is at least as 
likely as not that the veteran's 
diagnosed lung disorders, to include 
chronic bronchitis, COPD and emphysema 
were caused by the veteran's smoking in 
service.  Further, the reviewer is asked 
to offer an opinion as to whether it is 
at least as likely as not that the 
veteran's post service smoking, beyond 
his approximate 7 years of smoking in 
service, resulted in the development of 
his chronic bronchitis, COPD and 
emphysema.  The complete rationale for 
each opinion expressed should be set 
forth in a typewritten report.   

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO also is 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a lung disorder.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, which includes regulations 
pertinent to all issues appealed, and 
afforded an opportunity to respond 
thereto. 








Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional factual and medical evidence.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





